IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


KAREEM JONES,                             : No. 159 EM 2015
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
PENNSYLVANIA BOARD OF                     :
PROBATION AND PAROLE,                     :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 27th day of January, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus and/or

Extraordinary Relief is DENIED.

      Mr. Justice Eakin did not participate in the consideration or decision of this

matter.